Exhibit 10.5

 

Mr. Christopher M. Shroyer

c/o First Busey Corporation

100 West University

Champaign, Illinois  61824-4028

 

Dear Chris:

 

As you are aware, First Busey Corporation has implemented several changes in the
executive management of the company.  As part of this management restructuring,
on or about March 31, 2010, your position will change from President-East Region
to President & Chief Executive Officer of Busey Bank.

 

In this new position you will continue to report to the President and Chief
Executive Officer of First Busey.  Your compensation and benefits will remain
unchanged at this time, but may change when all management compensation is
reviewed after the end of the first quarter of this year.  In your new
leadership role, you will continue to serve as the East Region President of
Busey Bank.  The Busey East Region includes the Champaign/Ford and Indianapolis
markets.  You will continue to perform other responsibilities assigned by the
Chief Executive Officer of First Busey or the board of directors.

 

Please confirm your acquiescence and agreement to the changes noted above as
though such changes were reflected in your employment agreement with First Busey
by signing below and returning a copy of this letter to Dave White.  This letter
will act as an addendum to your employment agreement.

 

Thank you for your continued efforts.

 

 

Very truly yours,

 

 

 

 

 

Van A. Dukeman

 

President and CEO

 

First Busey Corporation

 

 

I understand and agree to the foregoing changes to my job title and related job
duties and responsibilities.

 

 

/s/ Christopher M. Shroyer

 

Christopher M. Shroyer

 

 

--------------------------------------------------------------------------------